***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        U.S. BANK NATIONAL ASSOCIATION, AS
          TRUSTEE v. CAROL J. ROTHERMEL
                     (SC 20463)
                 Robinson, C. J., and McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                  Syllabus

Pursuant to statute (§ 49-15 (a) (1)), ‘‘[a]ny judgment foreclosing the title
    to real estate by strict foreclosure may, at the discretion of the court
    rendering the judgment, upon the written motion of any person having
    an interest in the judgment and for cause shown, be opened and modified
    . . . provided no such judgment shall be opened after the title has
    become absolute in any encumbrancer . . . .’’
The plaintiff bank sought to foreclose a mortgage on certain real property
    owned by the defendant. The trial court rendered a judgment of strict
    foreclosure, and, while negotiating over the next five years, the parties
    filed numerous motions to open the judgment, each prior to the passage
    of the law day. The court thereafter opened the judgment for a final
    time and set the law day for March 12, 2019. Before that date, the
    plaintiff’s loan servicer, S Co., sent the defendant letters erroneously
    stating that a ‘‘foreclosure sale’’ of the property would occur on March
    13, 2019. On the evening of March 12, the defendant called S Co. and
    was told that the foreclosure sale was scheduled for the following day.
    The defendant then contacted a new attorney, who, on March 13, filed
    a motion to open the judgment, claiming that the defendant’s reliance
    on S Co.’s misrepresentations caused her not to file the motion before
    the passage of the law day. The trial court denied the defendant’s motion,
    concluding that it did not have jurisdiction to open the judgment under
    § 49-15 and that the equities of the case did not warrant granting relief.
    After the defendant appealed to the Appellate Court, the plaintiff filed
    a motion to dismiss the appeal on the ground that the appeal was
    moot because the passage of the law day precluded the defendant from
    obtaining any practical relief. The Appellate Court dismissed the defen-
    dant’s appeal, and the defendant, on the granting of certification,
    appealed to this court, claiming that the Appellate Court had improperly
    dismissed her appeal because § 49-15 did not render her equitable claims
    moot and that the trial court had abused its discretion in denying her
    motion to open. Held:
1. The Appellate Court improperly dismissed the defendant’s appeal as moot
    in light of the equitable nature of her claims: although § 49-15 generally
    precludes a judgment of strict foreclosure from being opened after title
    vests absolutely in an encumbrancer, which occurs when the law day
    passes, under the common law of this state, courts may, in rare and
    exceptional cases, exercise a limited form of continuing jurisdiction
    over a motion to open a judgment of strict foreclosure after the passage
    of the law day; in the present case, the defendant’s motion to open the
    judgment raised a colorable claim in equity, namely, that her reliance
    on S Co.’s erroneous written and oral misrepresentations justified the
    court’s exercise of its inherent, continuing jurisdiction, that claim, if
    meritorious, could have afforded the practical relief sought, and, accord-
    ingly, the defendant’s appeal was not moot.
2. The trial court did not abuse its discretion in denying the defendant’s
    motion to open the judgment, as equity did not warrant granting the
    relief sought: the trial court’s conclusion that the expiration of the
    defendant’s right to redemption was caused, at least in part, by her own
    inaction was supported by the court’s factual findings that the defendant
    was not confused by S Co.’s letters, that she was represented by an
    attorney who had informed her of the correct law day, that the trial
    court previously had granted numerous motions to open the judgment
    during the parties’ negotiations, that the defendant had corrected a
    similar misstatement about the law day made by S Co., and, that even
    if the defendant was confused about the law day, her counsel was not;
    moreover, the defendant did not claim that she lacked the ability or
    resources to unilaterally file her own prevesting motion to open, and
   this court’s review of the record indicated that the trial court’s factual
   findings, including that the defendant’s choice not to affirmatively pro-
   tect her rights by filing a prevesting motion while negotiating with the
   plaintiff was dilatory and cavalier, were not clearly erroneous.
     Argued December 9, 2020—officially released June 23, 2021*

                           Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the defendant, and for other relief,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the defendant was defaulted
for failure to plead; thereafter, the court, Mintz, J.,
granted the plaintiff’s motion for a judgment of strict
foreclosure and rendered judgment thereon; subse-
quently, the court, Genuario, J., denied the defendant’s
motion to open the judgment, and the defendant
appealed to the Appellate Court, which dismissed the
appeal, and the defendant, on the granting of certification,
appealed to this court. Reversed; judgment directed.
  Christopher G. Brown, for the appellant (defendant).
  Geraldine A. Cheverko, for the appellee (plaintiff).
  Jeffrey Gentes and J.L. Pottenger, Jr., filed a brief
for the Housing Clinic of the Jerome N. Frank Legal
Services Organization as amicus curiae.
                         Opinion

   KAHN, J. The principal issue in this appeal is whether
General Statutes § 49-15 (a) (1), which provides in rele-
vant part that no judgment of strict foreclosure ‘‘shall
be opened after the title has become absolute in any
encumbrancer,’’ deprives the trial and appellate courts
of subject matter jurisdiction over a motion to open a
judgment that, although filed after the law days have
passed, invokes the trial court’s continuing equitable
authority. The defendant, Carol J. Rothermel, appeals
from the judgment of the Appellate Court dismissing
her appeal from the trial court’s denial of such a motion.
In the present appeal, the defendant argues that (1) the
Appellate Court’s dismissal was improper because § 49-
15 did not render her equitable claims moot, and (2)
the trial court abused its discretion by denying her
motion to open the judgment. The plaintiff, U.S. Bank
National Association,1 argues in response that the prohi-
bition on postvesting motions to open a judgment set
forth in § 49-15 implicates the subject matter jurisdic-
tion of our state courts and that, in any event, the
defendant is not entitled to equitable relief on the mer-
its. Although we agree with the defendant that the
Appellate Court improperly dismissed her appeal in
light of the equitable nature of the particular claims at
issue, we conclude that the trial court did not abuse
its discretion by denying the underlying motion to open
the judgment.
   The following facts and procedural history are rele-
vant to our resolution of the present appeal. In 2006, the
defendant purchased a parcel of real property improved
with a single family home in the town of New Canaan. In
order to obtain funds for that transaction, the defendant
signed a note promising to pay principal and interest
on a loan of one million dollars to the plaintiff’s prede-
cessor in interest and then secured that note by mort-
gaging the property. The defendant defaulted on the
note in 2012, and the plaintiff commenced the present
action approximately ten months later. Although the
defendant initially chose to proceed in a self-repre-
sented capacity, she subsequently retained the services
of an attorney.
  The trial court first rendered a judgment of strict
foreclosure on January 13, 2014. Over the next five
years, the parties filed a total of seventeen motions to
open the judgment prior to the passage of the law day.
The court granted fifteen of those motions, each of
which was filed by the plaintiff with the defendant’s
consent.2 The parties used this additional time to engage
in a series of discussions relating to modification of
the mortgage, short payoff, and other forms of loss
mitigation. After opening its judgment the final time,
the trial court set the law day for March 12, 2019.3
  The equitable claims raised by the defendant stem
primarily from a series of communications between
her and the plaintiff’s loan servicer, Select Portfolio
Servicing, Inc. (servicer), that occurred shortly before
the passage of the law day and the expiration of her right
to redemption. Specifically, a letter from the servicer
to the defendant dated February 20, 2019, erroneously
stated that a ‘‘previously scheduled foreclosure sale’’
of the property had been postponed until March 13,
2019,4 and that the plaintiff was ‘‘continuing to evaluate
[the defendant’s] application for foreclosure prevention
assistance.’’ The letter then stated: ‘‘Please know that
if you have submitted a complete application, we will
not proceed with a foreclosure sale. If there is a pending
foreclosure sale date, we will instruct our attorney to
take appropriate steps to postpone such sale [date]
including, where necessary, filing a motion with the
court.’’ On March 9, 2019, the defendant received a
second letter from the servicer stating: ‘‘Your request
for workout assistance on the above referenced account
has expired. This is either because we did not receive
the required payment or because we did not receive
the signed agreement. We continue to welcome an
opportunity to discuss options to resolve this matter
so that possible legal action can be avoided.’’ On that
same date, the defendant also received an e-mail from
her own attorney informing her that the trial court had
set the law day for March 12, 2019.
   Three days later, on the evening of the law day itself,
the defendant called the servicer and was told once
again that the ‘‘foreclosure sale’’ was scheduled for the
following day.5 See footnote 16 of this opinion. Immedi-
ately after that call, the defendant contacted a new
attorney who filed a motion to open the judgment the
next morning, March 13, 2019. That motion claimed that
the defendant’s reliance on the servicer’s misrepresen-
tations had caused her failure to file a motion to open
before the passage of the law day. The plaintiff subse-
quently filed an objection, arguing that, under § 49-15,
the trial court was ‘‘without jurisdiction to disturb the
judgment, but, even if the court did have jurisdiction,
it would be inequitable for the court to grant the defen-
dant’s motion.’’
   The trial court held an evidentiary hearing on the
defendant’s motion and requested supplemental briefs
from both parties. In a memorandum of decision deny-
ing the motion, the trial court concluded that it did not
have ‘‘jurisdiction or authority’’ to open the judgment
under § 49-15 and that the equities of the case did not
warrant granting relief inconsistent with that rule.6 In
reaching this conclusion, the trial court found, as a
matter of fact, that the defendant became aware of her
law day no later than March 9, 2019, and that she had
not been confused by the letters sent by the servicer.7
The trial court also found that, even if there had been
some level of confusion, the defendant had acted in a
‘‘dilatory and cavalier’’ manner by unnecessarily delaying
the filing of her own motion to open the judgment.
  The defendant appealed from the trial court’s denial
of her motion to open the judgment to the Appellate
Court. The plaintiff filed a motion to dismiss that appeal,
arguing that, under § 49-15, the passage of the law day
precluded the defendant from obtaining any practical
relief and, as a result, rendered the appeal moot. The
defendant filed no objection, and the Appellate Court
summarily dismissed the appeal. The defendant’s attor-
ney later filed a motion for reconsideration, indicating
that electronic service of the plaintiff’s motion to dis-
miss had accidently been routed to the ‘‘spam’’ folder
of his e-mail and that, as a result, the motion had
escaped his notice until after it had been ruled on. The
motion for reconsideration then continued to address
the substance of the plaintiff’s jurisdictional claim. The
Appellate Court ultimately granted that motion for
reconsideration but denied the defendant further relief.
   This court granted the defendant’s petition for certifi-
cation to appeal, limited to the following issues: (1)
‘‘Did the Appellate Court properly dismiss as moot the
defendant’s appeal from the trial court’s denial of a
motion to open the judgment of strict foreclosure, rais-
ing equitable grounds involving alleged misrepresenta-
tions by the plaintiff relating to the strict foreclosure
proceedings, when the motion to open was filed by the
defendant one day after title vested in the plaintiff?’’
And (2) ‘‘If the answer to the first question is ‘no,’ did
the trial court properly deny the defendant’s motion to
open the judgment of strict foreclosure . . . ?’’ U.S.
Bank National Assn. v. Rothermel, 335 Conn. 910, 228
A.3d 95 (2020). We address these certified questions
in turn.
                             I
  We begin by addressing the defendant’s contention
that the Appellate Court improperly dismissed her
appeal as moot. The defendant, citing Wells Fargo Bank,
N.A. v. Melahn, 148 Conn. App. 1, 85 A.3d 1 (2014),
argues that practical relief remained available to her
because, notwithstanding the restrictions imposed by
§ 49-15, courts of this state continue to possess an inher-
ent, equitable authority to open a judgment of strict
foreclosure in certain cases after the passage of the
law days. For the reasons that follow, we agree with
the defendant that the common law of this state does,
in fact, support a limited exercise of jurisdiction over
a narrow class of equitable claims raised in postvesting
motions to open and that, as a result, her appeal was
not moot.
  We begin by setting forth the standard of review and
general principles of law relevant to our discussion of
this issue. ‘‘Whether an action is moot implicates a
court’s subject matter jurisdiction and is therefore a
question of law over which we exercise plenary review.’’
(Internal quotation marks omitted.) Commissioner of
Public Safety v. Freedom of Information Commission,
301 Conn. 323, 332, 21 A.3d 737 (2011); accord U.S.
Bank National Assn. v. Crawford, 333 Conn. 731, 750,
219 A.3d 744 (2019). Our case law firmly establishes
that ‘‘[a] case is considered moot if [a] court cannot
grant the appellant any practical relief through its dispo-
sition of the merits . . . .’’ (Internal quotation marks
omitted.) JP Morgan Chase Bank, N.A. v. Mendez, 320
Conn. 1, 6, 127 A.3d 994 (2015).
   ‘‘The law governing strict foreclosure lies at the cross-
roads between the equitable remedies provided by the
judiciary and the statutory remedies provided by the
legislature. . . . Because foreclosure is peculiarly an
equitable action . . . the court may entertain such
questions as are necessary to be determined in order
that complete justice may be done. . . . In exercising
its equitable discretion, however, the court must comply
with mandatory statutory provisions that limit the reme-
dies available . . . . It is our adjudicatory responsibil-
ity to find the appropriate accommodation between
applicable judicial and statutory principles. Just as the
legislature is presumed to enact legislation that renders
the body of the law coherent and consistent, rather
than contradictory and inconsistent . . . [so] courts
must discharge their responsibility, in case by case adju-
dication, to assure that the body of the law—both com-
mon and statutory—remains coherent and consistent.’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) New Milford Savings Bank v. Jajer,
244 Conn. 251, 256–57, 708 A.2d 1378 (1998).
  Our discussion of the jurisdictional issue in the pres-
ent case, therefore, must be framed by the text of § 49-15
(a) (1), which provides in relevant part: ‘‘Any judgment
foreclosing the title to real estate by strict foreclosure
may, at the discretion of the court rendering the judg-
ment, upon the written motion of any person having
an interest in the judgment and for cause shown, be
opened and modified, notwithstanding the limitation
imposed by section 52-212a, upon such terms as to
costs as the court deems reasonable, provided no such
judgment shall be opened after the title has become
absolute in any encumbrancer . . . .’’8 (Emphasis
added.)
  In Connecticut, the passage of the law days in an
action for strict foreclosure extinguishes a mortgagor’s
equitable right of redemption and vests absolute title
in the encumbrancer. See, e.g., New Milford Savings
Bank v. Jajer, supra, 244 Conn. 256 n.11. The Appellate
Court has previously read § 49-15 (a) (1) in a manner
that generally prohibits mortgagors from obtaining
practical relief after the passage of the law days and,
as a result, has concluded that both postvesting motions
to open a judgment and subsequent appeals related to
them are moot.9 See Real Estate Mortgage Network,
Inc. v. Squillante, 184 Conn. App. 356, 360–61, 194 A.3d
1262, cert. denied, 330 Conn. 950, 197 A.3d 390 (2018);
Citigroup Global Markets Realty Corp. v. Christiansen,
163 Conn. App. 635, 640–41, 137 A.3d 76 (2016); Ocwen
Federal Bank, FSB v. Charles, 95 Conn. App. 315, 324–
25, 898 A.2d 197, cert. denied, 279 Conn. 909, 902 A.2d
1069 (2006); Provident Bank v. Lewitt, 84 Conn. App.
204, 210–11, 852 A.2d 852, cert. denied, 271 Conn. 924,
859 A.2d 580 (2004); First National Bank of Chicago
v. Luecken, 66 Conn. App. 606, 612, 785 A.2d 1148 (2001),
cert. denied, 259 Conn. 915, 792 A.2d 851 (2002); Bar-
clays Bank of New York v. Ivler, 20 Conn. App. 163,
167, 565 A.2d 252, cert. denied, 213 Conn. 809, 568 A.2d
792 (1989); Merry-Go-Round Enterprises, Inc. v. Mol-
nar, 10 Conn. App. 160, 161–62, 521 A.2d 1065 (1987).
This court has reached the same conclusion. See Con-
necticut National Mortgage Co. v. Knudsen, 323 Conn.
684, 687 n.5, 150 A.3d 675 (2016) (‘‘an appeal from a
judgment of strict foreclosure is moot when the law
days pass, the rights of redemption are cut off, and
title becomes unconditional in the plaintiff’’ (internal
quotation marks omitted)); see also Argent Mortgage
Co., LLC v. Huertas, 288 Conn. 568, 574–75, 953 A.2d
868 (2008).10
   Both this court and the Appellate Court have, how-
ever, also previously recognized that trial courts pos-
sess inherent powers that support certain limited forms
of continuing equitable authority; see, e.g., Rocque v.
Light Sources, Inc., 275 Conn. 420, 433, 881 A.2d 230
(2005); and that these powers can, in certain rare and
exceptional cases, be exercised in a manner consistent
with § 49-15 after the passage of the law days. This
fact is, we believe, clearly demonstrated by both our
decision in New Milford Savings Bank v. Jajer, supra,
244 Conn. 251, and by the Appellate Court’s decision
in Wells Fargo Bank, N.A. v. Melahn, supra, 148 Conn.
App. 1. A brief review of those two decisions is instruc-
tive.
  In Jajer, this court concluded ‘‘that § 49-15 does not
deprive the trial court of jurisdiction to open a judgment
of foreclosure [after the passage of the law days] to
correct an inadvertent omission in a foreclosure com-
plaint.’’ New Milford Savings Bank v. Jajer, supra, 244
Conn. 260. The plaintiff in that case had mistakenly
omitted from its complaint one of three parcels subject
to the mortgage being foreclosed on. Id., 253. The trial
court rendered a judgment of strict foreclosure on that
complaint, the defendants failed to exercise their right
to redemption, and the law day passed. Id. The plaintiff
subsequently discovered its mistake and moved to open
the trial court’s judgment so that the underlying com-
plaint could be amended to include the third parcel. Id.,
253–54. The trial court granted that motion, permitted
amendment of the complaint, and then rendered a judg-
ment of strict foreclosure thereon. Id., 254. The defen-
dants then appealed to the Appellate Court, which
reversed the trial court’s judgment on the ground that
§ 49-15 precluded the trial court from exercising juris-
diction over a motion to open after the law days had
passed. Id., 254–55. This court reversed that decision.
Id., 268. We began our analysis by reviewing the inter-
section between the statutory provisions governing the
foreclosure process and the underlying equitable nature
of such proceedings. Id., 256. In particular, we empha-
sized that courts adjudicating this type of claim gener-
ally have the authority to ‘‘entertain such questions as
are necessary to be determined in order that complete
justice may be done.’’ (Internal quotation marks omit-
ted.) Id. We then examined the particular facts giving
rise to the mortgagee’s motion to open in that case and
concluded that, because title to the third parcel had
not yet become absolute and the clerical error at issue
was undisputed, § 49-15 did not preclude the trial court
from opening the judgment of strict foreclosure even
though the law day had actually passed with respect
to two of the three parcels. Id., 260.
   The Appellate Court’s decision in Wells Fargo Bank,
N.A. v. Melahn, supra, 148 Conn. App. 1, arose from a
markedly different set of facts. The plaintiff in that case
had falsely certified that it had complied with the terms
of a court order requiring it to provide notice to all
nonappearing defendants. Id., 4–5. The trial court
denied a postvesting motion seeking to open the judg-
ment and to dismiss the underlying action filed by a
defendant, who had previously been defaulted for fail-
ure to appear, on the ground that the passage of the
law day categorically precluded the relief sought. Id.,
3, 5–6. Despite the constraints imposed by § 49-15, the
Appellate Court reversed, concluding that the trial court
possessed an inherent, continuing, and equitable
authority to enforce its previous order. See id., 10, 13;
see also id., 10 (‘‘‘the trial court’s continuing jurisdiction
to effectuate its prior judgments, either by summarily
ordering compliance with a clear judgment or by inter-
preting an ambiguous judgment and entering orders to
effectuate the judgment as interpreted, is grounded in
its inherent powers, and is not limited to . . . cases
wherein the parties have agreed to continuing jurisdic-
tion’ ’’), quoting AvalonBay Communities, Inc. v.
Plan & Zoning Commission, 260 Conn. 232, 246, 796
A.2d 1164 (2002). Based on the unique set of facts then
before it, the Appellate Court concluded not only that
the trial court had jurisdiction to open the underlying
judgment, but also that it had abused its discretion by
failing to do so. Wells Fargo Bank, N.A. v. Melahn,
supra, 12–13.
   Jajer and Melahn establish that courts may, in rare
and exceptional cases, exercise a limited form of contin-
uing jurisdiction over motions to open judgments of
strict foreclosure after the passage of the law days,
notwithstanding the statutory limitation imposed by
§ 49-15. The defendant’s motion to open the judgment
in the present case was predicated on a claim that she
had relied on errors by the servicer. In support of her
motion, the defendant made two related arguments.
First, she argued that the factual basis for her claim
fell within a category that was legally cognizable in
equity. See, e.g., Cavallo v. Derby Savings Bank, 188
Conn. 281, 285, 449 A.2d 986 (1982) (‘‘[f]raud, accident,
mistake, and surprise are recognized grounds for equita-
ble interference’’ (internal quotation marks omitted)).
Second, relying on Melahn, she argued that the trial
court should exercise its continuing jurisdiction to open
the underlying judgment. Once presented with the
motion, the trial court held an evidentiary hearing, solic-
ited briefs from the parties, and issued a memorandum
of decision addressing the merits of the defendant’s
equitable claim.11 Although the trial court concluded
that it lacked jurisdiction, it nonetheless went on to
consider the equitable claim on the merits.12 The juris-
dictional conclusion reached by both the trial court and
the Appellate Court in the present case was, therefore,
premised on the conclusion that the defendant’s claim
in equity lacked colorability. We disagree with that
premise because, as stated previously in this opinion,
the defendant’s motion raised a colorable claim falling
within a class generally recognized in equity and sought
relief through the court’s inherent, continuing jurisdic-
tion as previously established in Melahn. Although the
claim she presented was not identical to the one raised
in Melahn,13 the defendant alleged that the servicer
made erroneous written and oral representations that
justified the court’s exercise of jurisdiction to consider
those equitable claims of accident or mistake, which,
if meritorious, could have afforded the practical relief
sought. See State v. Jerzy G., 326 Conn. 206, 221, 162
A.3d 692 (2017) (‘‘[i]t is a settled principle under both
federal and Connecticut case law that, if a favorable
decision necessarily could not afford the practical relief
sought, the case is moot’’ (emphasis added)); Milford
Power Co., LLC v. Alstom Power, Inc., 263 Conn. 616,
626, 822 A.2d 196 (2003) (‘‘[i]n deciding whether the
plaintiff’s complaint presents a justiciable claim, we
make no determination regarding its merits’’); see also
Nielsen v. State, 236 Conn. 1, 6, 670 A.2d 1288 (1996).
We therefore conclude that the claim raised in the
defendant’s motion to open was not moot but, rather,
was a recognizable claim in equity and that, as a result,
the Appellate Court improperly dismissed the defen-
dant’s appeal.
                            II
  Having resolved the jurisdictional issue, we turn to
the question of whether the trial court properly denied
the defendant’s motion to open the judgment on its
merits. The defendant’s position on the question
remains, as it was before the trial court, that the letters
she had received from the servicer contained inadver-
tent errors14 and that she had relied on those errors to
her detriment. In response, the plaintiff argues that the
defendant’s claim is distinguishable from those raised
in Melahn and that, in any event, the trial court correctly
concluded that the facts contained within the record
do not warrant an award of equitable relief. We agree
with the plaintiff.
   The relevant standard of review is well established.
‘‘Whether proceeding under the common law or a stat-
ute, the action of a trial court in granting or refusing
an application to open a judgment is, generally, within
the judicial discretion of such court, and its action will
not be disturbed on appeal unless it clearly appears
that the trial court has abused its discretion.’’ (Internal
quotation marks omitted.) Hartford Federal Savings &
Loan Assn. v. Stage Harbor Corp., 181 Conn. 141, 143,
434 A.2d 341 (1980); see also Citibank, N.A. v. Lind-
land, 310 Conn. 147, 166, 75 A.3d 651 (2013) (‘‘[a] fore-
closure action is an equitable proceeding . . . [and]
[t]he determination of what equity requires is a matter
for the discretion of the trial court’’ (internal quotation
marks omitted)); Chapman Lumber, Inc. v. Tager, 288
Conn. 69, 95, 952 A.2d 1 (2008) (‘‘We do not undertake
a plenary review of the merits of a decision of the trial
court to grant or to deny a motion to open a judgment.
The only issue on appeal is whether the trial court has
acted unreasonably and in clear abuse of its discretion.’’
(Internal quotation marks omitted.)). The trial court’s
findings of fact, by contrast, are subject to the clearly
erroneous standard of review. See, e.g., Reiner,
Reiner & Bendett, P.C. v. Cadle Co., 278 Conn. 92, 107,
897 A.2d 58 (2006).
   In her motion to open the judgment, the defendant
argued that the underlying merits of her equitable claim
warrant the same relief afforded in Melahn. We dis-
agree. As discussed previously in this opinion, the plain-
tiff in Melahn falsely certified compliance with a court
order relating to the provision of notice. Wells Fargo
Bank, N.A. v. Melahn, supra, 148 Conn. App. 4–5. The
appellant in that case was a defendant who previously
had been defaulted for failure to appear and who undis-
putedly should have received such a notice. Id., 3, 5.
The force of the Appellate Court’s reasoning in that
case rested on the fact that opening the underlying
judgment of strict foreclosure and compelling proper
notice was the only way to effectively enforce the trial
court’s order. Id., 7–8. The defendant in the present
case not only appeared, but was represented by counsel.
There is no indication in the record that the plaintiff
falsely certified compliance with a court order or,
indeed, that it had actually failed to comply with any
such order in the first instance. Thus, we agree with
the trial court’s conclusion that the facts of Melahn are
distinguishable.
  The factual findings made by the trial court suffi-
ciently foreclose any other form of equitable relief.15 As
noted previously in this opinion, the trial court found
that the defendant had not, in fact, been confused by
the letters she had received from the servicer.16 The
fact that the defendant was represented by an attorney
who had informed her of the correct law day, the fact
that more than one dozen motions to open the judgment
had previously been granted by the court and the fact
that the defendant expressly testified to correcting the
servicer about a similar misstatement made over the
telephone on the evening of the law day itself; see foot-
note 5 of this opinion; provide more than adequate
support for this finding.17 Even if the defendant had
been confused about her law day or the impact of its
passage on her legal rights, she was represented by an
able attorney who most certainly was not.
   Although the defendant argues more broadly that
the letters, when read in the context of the ongoing
negotiations between the parties, contained an implicit
promise by the plaintiff to forbear from future action,
she does not—and indeed cannot—argue that she
lacked the ability or resources to unilaterally file her
own prevesting motion to open the judgment pursuant
to § 49-15. See Hoey v. Investors’ Mortgage & Guaranty
Co., 118 Conn. 226, 231–32, 171 A. 438 (1934) (‘‘[The]
[o]pportunity was open to [the mortgagor] . . . to have
the judgment opened and modified for cause shown up
to the expiration of the time fixed for redemption, but
she failed to avail herself of this remedy. . . . If more
favorable terms or a reduction in the judgment debt
could have been obtained, loss of the remedy by [a
motion to open] is attributable only to the fault of the
[mortgagor] in neglecting to resort to it.’’ (Citation omit-
ted.)). On the basis of the record before it, the trial court
found that the defendant’s choice not to affirmatively
protect her own rights while continuing to pursue nego-
tiations with the plaintiff was ‘‘dilatory and cavalier
. . . .’’ Having reviewed that same record in its entirety,
we conclude that the trial court’s factual findings were
not clearly erroneous.
   Accepting these findings as true, we see no basis to
revisit the trial court’s conclusion that the expiration
of the defendant’s right to redemption was caused, at
least in part, by her own inaction. See Wells Fargo Bank,
N.A. v. Melahn, supra, 148 Conn. App. 9–10 (‘‘[e]quity
will not, save in rare and extreme cases, relieve against
a judgment rendered as the result of a mistake on the
part of a party or his [or her] counsel, unless the mistake
is unmixed with negligence or . . . unconnected with
any negligence or inattention on the part of the judg-
ment debtor’’ (internal quotation marks omitted)). As
a result, the defendant’s claim that the trial court abused
its discretion by denying her postvesting motion to open
the judgment must fail.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
affirm the trial court’s denial of the defendant’s motion
to open the judgment on the merits.
   In this opinion the other justices concurred.
   * June 23, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The full name of the plaintiff is U.S. Bank National Association, as Trustee
on Behalf of the Holders of the Adjustable Rate Mortgage Trust 2007-1,
Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2007-1.
   2
     The defendant filed the remaining two motions to open the judgment.
The trial court denied one of those motions but, nonetheless, extended the
law day sua sponte. The defendant’s other motion was rendered moot
because the trial court granted a motion to open the judgment filed by the
plaintiff that was pending at the same time.
   3
     The complaint does not identify any subsequent encumbrancers.
   4
     Before the trial court, the plaintiff’s attorney conceded that the present
case does not involve a foreclosure by sale and that the law day was March
12, 2019. She argued before the trial court that ‘‘when [the letter said] sale, [it
meant] vesting day,’’ and that the servicer ‘‘just [didn’t] speak Connecticut.’’
   5
     The defendant testified that she had responded to this misstatement in
the following manner: ‘‘I said, you know, wait a second, I said it’s today.
They said no it’s not, it’s tomorrow.’’
   6
     At the hearing on the defendant’s motion to open the judgment, trial
court made the following statement with respect to its own understanding
of the intersection between the limitations imposed by § 49-15 and its own
continuing equitable jurisdiction: ‘‘[In] most circumstances, the court does
not have jurisdiction to open the judgment after the law day has passed
and title has vested. There is case law to the extent that, under some rare
and unique circumstances . . . [t]here is jurisdiction to open the judgment.’’
   7
     Specifically, the trial court stated: ‘‘[I]t is difficult . . . to find that a
defendant, who has successfully been able to open judgments of strict
foreclosure and extend law days up to sixteen times, would be unaware of
the difference between a strict foreclosure, and a foreclosure by sale and
between a law day and a sale day.’’ Although the defendant is technically
correct that the motions to open the judgment actually granted by the trial
court in the present case had been filed by the plaintiff, we do not believe
that this fact negates the trial court’s general observation that the repetitious
opening of judgment and setting of law days over a period of five years would
have afforded the defendant with some level of familiarity with the process.
   8
     General Statutes § 49-15 (a) (2) sets forth the following exception: ‘‘Any
judgment foreclosing the title to real estate by strict foreclosure may be
opened after title has become absolute in any encumbrancer upon agreement
of each party to the foreclosure action who filed an appearance in the action
and any person who acquired an interest in the real estate after title became
absolute in any encumbrancer, provided (A) such judgment may not be
opened more than four months after the date such judgment was entered
or more than thirty days after title became absolute in any encumbrancer,
whichever is later, and (B) the rights and interests of each party, regardless
of whether the party filed an appearance in the action, and any person who
acquired an interest in the real estate after title became absolute in any
encumbrancer, are restored to the status that existed on the date the judg-
ment was entered.’’
   9
     Questions related to a trial court’s jurisdiction over a case normally can,
and should, be treated as analytically distinct from questions related to
appellate jurisdiction. See, e.g., Ajadi v. Commissioner of Correction, 280
Conn. 514, 534 n.22, 911 A.2d 712 (2006). They spring from different sources
and, in most contexts, are not coterminous. Generally, the Appellate Court
has jurisdiction to review final judgments of the Superior Court; see General
Statutes § 51-197a (a); even when the question at issue is whether the trial
court properly dismissed the case for lack of jurisdiction. See, e.g., Harvey
v. Dept. of Correction, 337 Conn. 291, 303–304, 253 A.3d 931 (2020) (affirming
judgment of Appellate Court, which upheld trial court’s dismissal of com-
plaint on ground of sovereign immunity); Lazar v. Ganim, 334 Conn. 73,
77, 220 A.3d 18 (2019) (affirming trial court’s judgment of dismissal for
lack of standing). The rule that § 49-15 deprives an appellate tribunal of
jurisdiction over an appeal in an action for strict foreclosure after the
passage of the law day; see, e.g., Barclays Bank of New York v. Ivler, 20
Conn. App. 163, 167, 565 A.2d 252, cert. denied, 213 Conn. 809, 568 A.2d 792
(1989); is rooted in concerns related to mootness, rather than the existence
of a final judgment. Although the Appellate Court has jurisdiction to review
a trial court’s decision that constitutes a final judgment, it may lack jurisdic-
tion to entertain that decision if it determines that the matter is moot under
§ 49-15.
   10
      The exception set forth in § 49-15 (a) (2), which allows a trial court to
open a judgment of strict foreclosure with the consent of interested parties;
see footnote 8 of this opinion; and certain cases from this court relating to
the predecessor of § 49-15; see, e.g., Ferguson v. Sabo, 115 Conn. 619, 162
A. 844 (1932), cert. denied, 289 U.S. 734, 53 S. Ct. 595, 77 L. Ed. 1482 (1933);
have caused some to question whether the statutory limitation on postvesting
motions is properly characterized as one implicating subject matter jurisdic-
tion. See In re Baby Girl B., 224 Conn. 263, 292, 618 A.2d 1 (1992) (citing
Ferguson as case related to personal jurisdiction); see also Wells Fargo
Bank, N.A. v. Melahn, supra, 148 Conn. App. 8 n.8; see also 1 D. Caron &
G. Milne, Connecticut Foreclosures (10th Ed. 2020) § 10-1:1.1, pp. 604–607.
Because we conclude that the trial court’s inherent equitable authority
supported the exercise of jurisdiction in this case, we need not address the
precise nature of the limitations otherwise imposed by § 49-15.
   11
      In light of the underdeveloped nature of appellate case law governing
forms of continuing jurisdiction in this particular context, we believe that
this approach was reasonable. We caution, however, that the jurisdictional
conclusion reached in the present appeal should not be taken as an invitation
for parties in strict foreclosure proceedings to repackage motions to open
the judgment filed after the passage of the law days in a manner that
superficially invokes the inherent powers underlying Jajer or Melahn. Excep-
tions to the general rule against postvesting motions to open judgments of
strict foreclosure are, in fact, rare and exceptional. A bare assertion that
equity requires such relief is insufficient; as in the present case, the party
seeking to invoke the trial court’s continuing jurisdiction must base their
motion to open on particularized factual allegations that could support a
claim cognizable in equity. Trial courts may, under existing case law, grant
motions to dismiss pursuant to § 49-15 in cases in which a claim raised in
a postvesting motion to open fails to present colorable grounds for equitable
relief under these limited exceptions, and appellate courts may continue to
summarily dismiss appeals taken from those rulings. We note that such a
dismissal in the Appellate Court would occur only after the appellant has
been given the opportunity to submit a response to an appellee’s motion
to dismiss or to present argument giving reasons why the case should not
be dismissed in response to the court’s own motion.
   12
      During the hearing on the motion, the trial court explicitly recognized
that it possessed an inherent authority to open judgments of strict foreclo-
sure, even after the passage of the law days, if equity so requires. See
footnote 6 of this opinion; see also, e.g., Citibank, N.A. v. Lindland, 310
Conn. 147, 169–70 n.12, 75 A.3d 651 (2013).
   13
      The claim that the defendant raised was more akin to that made in
Jajer, as both involved an error or mistake made by the mortgagee or its
representative. See New Milford Savings Bank v. Jajer, supra, 244 Conn. 253.
   14
      We note that, during the hearing on the motion to open the judgment,
the defendant’s attorney expressly disclaimed any allegation of fraud by
either the plaintiff or its servicer.
   15
      This conclusion obviates the need for us to generate a comprehensive
list of the various circumstances that may, in other cases, permit a trial
court to exercise its equitable jurisdiction to open a judgment of strict
foreclosure after the passage of the law day. We continue to believe that
the expansion of the common law in this area is best developed through
the adjudication of colorable claims; see footnote 11 of this opinion; on a
case-by-case basis. New Milford Savings Bank v. Jajer, supra, 244 Conn. 257.
   16
      The defendant also could not have reasonably relied on any of the
statements made by the servicer during the telephone calls that she initiated
on the evening of the law day itself because her opportunity to file a prevest-
ing motion to open the judgment had already expired when the courthouse
closed earlier that day. See Real Estate Mortgage Network, Inc. v. Squillante,
supra, 184 Conn. App. 362; see also Practice Book § 7-17 (documents received
by clerk’s office after 5 p.m. deemed filed on following business day).
   17
      We agree with the defendant that the wording of the letters she received
does tend to suggest that the servicer lacked an accurate understanding of
the strict foreclosure process in this state; see footnote 4 of this opinion;
but the mere presence of those misstatements in the letters does not provide
us with a reason to interfere with the trial court’s factual finding that the
defendant had not been confused as a result. See, e.g., Reiner, Reiner &
Bendett, P.C. v. Cadle Co., supra, 278 Conn. 107 (‘‘a finding of fact is clearly
erroneous when there is no evidence in the record to support it . . . or
when although there is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm conviction that a mistake
has been committed’’ (internal quotation marks omitted; emphasis added)).